UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for the Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 WHERE FOOD COMES FROM, INC. (Name of registrant as Specified in its Charter) Payment of Filing Fee x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of fee is offset as provided for by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount previously paid: 2. Form, Schedule, or Registration Statement Number: 3. Filing party: 4. Date filed: Where Food Comes From, Inc. 221 Wilcox Street, Suite A Castle Rock, CO 80104 NOTICE OF ANNUAL SHAREHOLDERS MEETING DATE May 30, 2013 TIME 11:00am Mountain Standard Time PLACE Castle Rock Chamber of Commerce Conference Room 420 Jerry Street Castle Rock, CO 80104 ITEMS OF BUSINESS 1. To elect seven (7) directors of the Company to hold office until the next annual meeting of shareholders or until their successors are duly elected and qualified; and 2.
